SUPERIOR COURT
                                       OF THE
                               STATE OF DELAWARE

 Mary M. Johnston                                   New Castle County Courthouse
              Judge                               500 North King Street, Suite 10400
                                                     Wilmington, DE 19801-3733
                                                      Telephone (302) 255-0668

                                 December 4, 2014


Blake A. Bennett, Esquire                       Michael P. Kelly, Esquire
Cooch & Taylor, P.A.                            McCarter & English
The Brandywine Building                         Renaissance Centre
1000 West Street, 10th Floor                    405 North King Street, 8 th Floor
Wilmington, DE 19801                            Wilmington, DE 19801



                      Re:   PICA v. Hewlett-Packard Company
                            C. A. No. N12C-06-196 MMJ CCLD


Dear Counsel:

       I am considering Hewlett-Packard’s Motion for Expedited Limited Relief from

Judgment or Order Pursuant to Rule 60(b) and Hewlett-Packard’s Motion, Pursuant

to Rule 62, to Stay Execution of Judgment Pending Resolution of Motions and Post-

Trial Appeal (Hewlett-Packard’s Judgment Motions”).

       The Order entered November 13, 3014 clearly contemplated that the Court

would retain jurisdiction, pending resolution of the 5 enumerated Motions. I am not

persuaded that there is any substantive distinction between orders entered under Rules

54(b) and 58(1). Rule 58(1) is explicitly subject to the provisions of Rule 54(b).
However, it is in the interest of all parties to avoid any potential procedural

quagmire. The logical path forward is to resolve the outstanding post-trial motions

without divesting the Superior Court of jurisdiction through a premature appeal.

      PICA shall file its response to Hewlett-Packard’s Judgment Motions by

December 10, 2015. Specifically, what is PICA’s position on the propriety of a stay

of execution of the judgment, on the condition of a supercedeas bond? Obviously,

the best result would be if the parties can reach an agreement that preserves appellate

rights, as well as orderly presentation of post-trial motions.


      SO ORDERED.



                                        /s/ Mary M. Johnston___
                                        Judge Mary M. Johnston